                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NORTH DAKOTA

Kelvin Lacey,                            )
                                         )
             Plaintiff,                  )             MODIFIED ORDER
                                         )
      vs.                                )
                                         )
Nabors Completion & Production Services; )
and C&J Spec-Rent Services, Inc., d/b/a  )             Case No. 1:18-cv-244
C&J Energy Services,                     )
                                         )
             Defendants.                 )


       On January 29, 2019, the court held a status conference in the above captioned matter. In

defendants’ answer, filed on January 16, 2019, defendants allege that plaintiff’s claims are

discharged and enjoined as a result of the bankruptcy case filed by defendants on July 20, 2016, in

the Bankruptcy Court for the Southern District of Texas. In the alternative, defendants allege that

plaintiff’s claims are subject to mandatory arbitration. The court has concluded that these two issues

should be resolved sooner rather than later. Therefore, the court ORDERS:

       1.       Defendants shall file a motion to dismiss and supporting brief regarding the issue of

                discharge as a result of the bankruptcy proceedings and the issue of whether the

                plaintiff’s claims are the subject of mandatory arbitration, no later than February 28,

                2019. Defendants’ motion to dismiss may be filed before the Bankruptcy Court for

                the Southern District of Texas or before this court in the District of North Dakota.

       2.       Plaintiffs shall file their response no later than March 30, 2019, or if filed in the

                Southern District of Texas as otherwise provided for by the Southern District of

                Texas’ Bankruptcy rules.
3.     Defendants may file a reply no later than April 10, 2019, or if filed in the Southern

       District of Texas as otherwise provided for by the Southern District of Texas’

       Bankruptcy rules.

IT IS SO ORDERED.

Dated this 15th day of February, 2019.


                                     /s/ Charles S. Miller, Jr.
                                     Charles S. Miller, Jr.
                                     United States Magistrate Judge
